DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-22 ,31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "the contact surface" line 16 renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “a contact portion” previously recited in line 15 of claim 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claims 2-22 and 31 are rejected by virtue of depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11, 19, 21-22, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanofi-Aventis (EP 3 103 492).
Regarding claim 1, Sanofi-Aventis discloses 
A medication delivery device (1, fig. 1 and par. 0019) comprising: 
a device body (10, fig. 1 and par. 0019); 
a dose setting member (12, figs. 1 and 3, par. 0019) attached to said device body (10) and rotatable relative to said device body (10) about an axis of rotation (axis of rotation of 12) during dose delivery (Examiner notes: see par. 0044, the first portion 23 rotates with 12 as medicament is expelled from the injection device 1. Therefore, 12 is rotatable relative to 10 about an axis of rotation of 12 during dose delivery); 
a sensed element (inner surface of 23) attached to and rotationally fixed with said dose setting member (12) (Examiner notes: see par. 0030, sleeve 23 is positioned over 12 such that rotation of 23 causes rotation of 12 and vice versa. Therefore, 56a is attached to and rotationally fixed with 12), said sensed element (56a) including alternating first and second surface features (Examiner notes: see par. 0043 and fig. 3, one or more 56a are provided around a circumference of the inner surface of 23 and one or more 56b are provided around a circumference of the outer surface of 24. Therefore, the first surface feature is the portion of the inner surface of 23 that comprises 56a and the second surface feature is the portion of the inner surface of 23 that does not comprise 56a) radially-spaced about the axis of rotation of said dose 
an actuator (11, figs. 1 and 3, par. 0023) attached to said device body (10), said actuator (11) being axially and rotationally fixed with said dose setting member (12) in a first operating mode during dose setting (Examiner notes: see par. 0044, portion 23 rotates with 12 as medicament is expelled from the injection device 1; therefore, the angle of rotation measured by 51 is proportional to the amount of medicament expelled. Also see fig. 3, 12 is coupled to 11, 11 is coupled to 27, and 12 is coupled to 23. During dose setting, 56a and 56b are not coupled with each other, therefore, 23 and 27 are axially and rotationally fixed with each other, and therefore, 11 and 12 are axially and rotationally fixed with each other), said actuator (11) being non-rotatable relative to said device body (10) in a second operating mode during dose delivery (Examiner notes: see par. 0044, portion 23 rotates with 12 as medicament is expelled from the injection device 1; therefore, the angle of rotation measured by 51 is proportional to the amount of medicament expelled. Also see fig. 3, 12 is coupled to 11, 11 is coupled to 27, and 12 is coupled to 23. During dose delivery, 56a and 56b are coupled with each other, therefore, 23 rotates with respect to 27, and therefore, 12 rotates with respect to 11 and 11 is non-rotatable relative to 10), said sensed element (56a) and said dose setting member (12) rotating relative to said actuator (11) during dose delivery in relation to the amount of dose delivered (see fig. 3 and par. 0044); 
a rotation sensor (26, fig. 3 and par. 0043) attached to said actuator (11, fig. 3) during dose delivery (see fig. 3 and par. 0035), said rotation sensor (26) including an axially extending following member (27. Examiner notes: see fig. 3 for 27 extending axially along the longitudinal axis of the injection device 1) attached to said rotation sensor (26) (Examiner notes: 27 is attached to 26 via 28/29/30/31), the following member (27) including a contact portion (56b) resting against and spring-biased in a direction of the first and second surface features of said sensed element (inner surface portions of 23 with and without 56a) (Examiner notes: when 23 
a controller (50) responsive to said rotation sensor (26) to determine the amount of dose delivery based on the detected rotation of said dose setting member (12) relative to said actuator (11) during dose delivery (see figs. 3 and 5, pars. 0038-0039, 0042-0044).
Regarding claim 2, Sanofi-Aventis discloses 
The medication delivery device of claim 1 in which the surface features (inner surface portions of 23 with and without 56a) comprise alternating projections (inner surface portion of 23 with 56a) and recesses (inner surface portion of 23 without 56a), the contact surface (56b) of the following member (27) riding against the projections (inner surface portion of 23 with 56a) and recesses (inner surface portion of 23 without 56a) during rotation of said sensed element  (inner surface of 23) relative to said actuator (11) during dose delivery (see fig. 3 and par. 0044).
Regarding claim 5, Sanofi-Aventis discloses 
The medication delivery device of claim 1 in which movement of the contact surface (56b) relative to the surface features (inner surface portions of 23 with and without 56a) results in rotation vibrations (Examiner notes: 56a and 56b are magnets, therefore the coupling between 56a and 56b provides vibrations), said rotation sensor (26) being responsive to the 
Regarding claim 11, Sanofi-Aventis discloses 
The medication delivery device of claim 1 which comprises a module (20, figs. 2-3 and 6, pars. 0027-0029) removably attached to said actuator (11), said module (20) including said rotation sensor (26, fig. 3).
Regarding claim 19, see the rejection of claim 2 above.
Regarding claim 21, Sanofi-Aventis discloses 
The medication delivery device of claim 11 in which said sensed element (inner surface of 23) is removably attached to said dose setting member (12) (see fig. 2-3 and 6, pars. 0027-0029).
Regarding claim 22, Sanofi-Aventis discloses 
The medication delivery device of claim 21 in which said dose setting member (12) comprises an exterior surface (exterior surface of 12) exposed outside of said device body (10) (see figs. 1 and 3), said sensed element (inner surface of 23) being removably attached to the exposed exterior surface (see figs. 2-3 and 6, pars. 0027-0029).
Regarding claim 31, Sanofi-Aventis discloses 
The medication delivery device of claim 1 in which the device body (10) includes a reservoir (14, fig. 1 and par. 0019) and a medication (insulin, par. 0019) contained within said reservoir (par. 0019).

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (US 2016/0287804).
Regarding claim 23, Madsen discloses
A medication delivery device (100, fig. 1 and par. 0055) comprising: 
a device body (220, fig. 3 and par. 0059); 

a sensed element (320, figs. 4-5 and pars. 0060-0061) attached to and rotationally fixed with said dose setting member (210) (Examiner notes: see par. 0066, 320 is mounted non-rotationally on 312 and 312 is provided with distal snap connectors 316 adapted to engage corresponding openings 211 in 210. Therefore, 320 is attached to and rotationally fixed with 210), said sensed element (320) including radially spaced conductive portions (322, fig. 5 and par. 0061) radially-spaced about the axis of rotation of said dose setting member (see fig. 5); 
an actuator (240, fig. 3 and par. 0059) attached to said device body (220) (see fig. 3 and par. 0059), said actuator (240) being axially and rotationally fixed with said dose setting member (210) in a first operating mode during dose setting (Examiner notes: see par. 0091, when setting a dose to be expelled the user rotates the dial ring member 230 and thereby 210 to a given rotational position representing a desired dose. To release the set and loaded mechanism the user pushes a proximal release button whereby 210 is moved distally. Therefore, 240 is axially and rotationally fixed with 210 during dose setting), said actuator (240) being non-rotatable relative to said device body in a second operating mode during dose delivery (Examiner notes: see par. 0091, to release the set and loaded mechanism the user pushes a proximal release button whereby 210 is moved distally. Therefore, during dose delivery, 240 is non-rotatable relative to 220, but moves axially relative to 220), said sensed element (320) and said dose 
a rotation sensor (330, figs. 4 and 6, pars. 0060 and 0062) attached to said actuator (240) during dose delivery (Examiner notes: see par. 0091, during dose delivery, 330 is rotationally locked to the housing and 240 is also coupled to the housing. Therefore, 330 is attached to 240 during dose delivery), said rotation sensor (330) including first and second conductors (two elements 332, fig. 6 and par. 0062) attached to said actuator (240) (Examiner notes: see par. 0091, 330 is rotationally locked to the housing and 240 is also coupled to the housing. Therefore, 332 of 330 are attached to 240), the first and second conductors (332) respectively including first and second contact portions (portions of 332) resting against and spring- biased (via their own elasticity) in the direction of the conductive portions (322) of said sensed element (320) (see figs. 4-6), the contact surfaces (surface of 332) being positioned to move over the conductive portions (322) during rotation of said sensed element (320) relative to said actuator (240) during dose delivery (Examiner notes: see par. 0092, 320 and 330 rotate relative to each other during both setting and expelling of a given dose. See also par. 0063), said sensed element (320) having coupled conditions relative to said actuator (240) with a conductive portion directly electrically coupling the first and second conductors (when 322 is in contact with 332), said sensed element (320) having uncoupled conditions relative to said actuator (240) with the conductive portions not directly electrically coupling the first and second -5-Docket No. X21826 conductors (when 322 is not in contact with 332), said rotation sensor (330) being responsive to the coupled and uncoupled conditions to detect the rotation of the dose setting member (210) (see pars. 0092-0094); and 
.

Allowable Subject Matter
Claim(s) 3-4, 6-10, 12-18, 20, 24-30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Sanofi-Aventis (EP 3 103 492), Madsen et al. (US 2016/0287804).
Regarding claim 3, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein the sensed element includes alternating first and second surface features, wherein the rotation sensor includes an axially extending following member, wherein the surface features comprise alternating projections and recesses, wherein the contact surface of the following member rides against the projections and recesses during rotation of the sensed element relative to the actuator during dose delivery, and wherein the projections face radially outward of the dose setting member, in combination with the total structure and function as claimed. 
Saniofi-Aventis only discloses the projections 56a facing radially inwardly (see fig. 3). 
No combination of prior art was found to teach or suggest each and every element of claim 3.
Claim 4 is objected by virtue of depending on claim 3.
Regarding claim 6, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor 
Regarding claim 7, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein the rotation sensor comprises a strain gauge detecting the surface features of the sensed element, in combination with the total structure and function as claimed.
Regarding claim 8, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein the rotation sensor comprises a microswitch detecting the surface features of the sensed element, in combination with the total structure and function as claimed.
Regarding claim 9, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein the sensed element includes alternating first and second surface features, wherein the rotation sensor includes an axially extending following member, wherein the surface features comprise alternating projections and recesses, wherein the contact surface of the following member rides against the projections and recesses during rotation of the sensed element relative to the actuator during dose delivery, and wherein the projections include a first surface facing in a first angular direction and a second surface facing in a second angular direction opposite to the first angular direction, at least one of the first and second surfaces having a ramp-like configuration upon which the contact surface rides up during rotation of the sensed element, in combination with the total structure and function as claimed.
Claim 10 is objected by virtue of depending on claim 9.
Regarding claim 12, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein a module removably attached to the actuator, the module includes the rotation sensor, 
Claims 13-18 are objected by virtue of depending on claim 12.
Regarding claim 20, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein the sensed element includes alternating first and second surface features, wherein the rotation sensor includes an axially extending following member, wherein the surface features comprise alternating projections and recesses, wherein the contact surface of the following member rides against the projections and recesses during rotation of the sensed element relative to the actuator during dose delivery, and wherein the projections face radially outward of the dose setting member, in combination with the total structure and function as claimed. 
Regarding claim 24, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein the sensed element includes radially spaced conductive portions, wherein the rotation sensor includes first and second conductor with first and second contact portions resting against and spring-biased in the direction of the conductive portions of the sensed element, wherein the conductive portions face radially outward of the sensed element, in combination with the total structure and function as claimed.
Claim 25 is objected by virtue of depending on claim 24.
Regarding claim 26, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein a module removable attached to the actuator wherein the module includes the rotation sensor with the first and second conductors, in combination with the total structure and function as claimed.
Claims 27-30 are objected by virtue of depending on claim 26.


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783